Citation Nr: 1130946	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-04 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased disability rating for a chronic dislocation of the left shoulder with degenerative changes, status post left Bankart Repair, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1985 to May 1988 and from June 1988 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision by the Seattle, Washington Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied the Veteran's claim for an increase above the existing 20 percent rating for his service-connected left shoulder disability.  The Veteran was afforded a temporary total rating for the period from June 8, 2005, to November 1, 2005.  Accordingly, the rating during that period of time is not at issue.  

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in April 2011 in Seattle, Washington; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1. Development of the record is sufficiently complete to permit fair and just resolution of the claim, and there has been no prejudicial failure of notice or assistance to the appellant.

2. The Veteran is right hand dominant.

3. The Veteran's left shoulder, status post Bankart Repair, is manifested by infrequent dislocation, tenderness, guarding of movement at shoulder level, and some limitation of motion, but without fibrous union, nonunion, or loss of the head of the humerus.






CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent for recurrent dislocation of the left shoulder, status post Bankart Repair, with degenerative changes, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5201, 5202, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2005 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased disability rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability levels, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of the disabilities and the effects that the disabilities have on his employment.  A February 2009 letter further provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to an increased disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be veteran specific).  A November 2005 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA treatment records, lay statements, and testimony.  

In addition, the Veteran was afforded VA examinations in April 2005 and in December 2009.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Historically, service connection was awarded for a left shoulder disorder, status post Bankart Repair, with degenerative changes, by a March 2002 rating decision.  The current appeal stems from a February 2005 claim for increased disability rating.  The Veteran contends that he is entitled to a disability rating in excess of 20 percent for a left shoulder disorder, status post Bankart repair, with degenerative changes.

As noted above, the medical evidence of record establishes that the Veteran is right hand-dominant; therefore, his left arm is considered his minor extremity.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2010).

Diagnostic Code 5201 contemplates disabilities of the shoulder and arm and provides a 20 percent rating for limitation of motion of the minor arm at shoulder level.  A rating of 20 percent is also assigned for limitation of motion of the minor arm midway between side and shoulder level.  A rating of 30 percent is assigned for limitation of motion of the minor arm to 25 degrees from the side.  Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees. 38 C.F.R. § 4.71a, Plate I.

In addition, arthritis due to trauma, substantiated by x-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Turning to the evidence, in January 2005, a VA treatment record shows that the Veteran sought treatment for pain and recurrent dislocations of his left shoulder.  The Veteran obtained relief by taking Motrin on an as needed basis.  An x-ray of the left shoulder was significant for degenerative narrowing of the glenohumeral joint, subcortical cystic change in the humeral head, and degenerative cyst formation.  

In April 2005, the Veteran was afforded a VA examination for his left shoulder disability.  The Veteran reported that he is right handed.  He complained of continuous pain in his left shoulder and he was unable to abduct or externally rotate the left shoulder due to dislocation.  The last dislocation was reportedly one month prior to this examination and dislocation was reported on occasion during sleep.  Upon dislocation, the Veteran was able to reduce the left shoulder by himself.  Upon physical examination, range of motion of the left shoulder upon forward flexion was 0 to 160 degrees where the Veteran stopped due to pain and weakness.  Abduction was from 0 to 80 degrees where the Veteran stopped due to pain and weakness.  Posterior extension was from 0 to 30 degrees without pain or weakness.  The internal rotors were 4 out of 5 with pain and the external rotors were 4.5 out of 5 with pain.  Internal and external rotation was to 45 degrees without limitation.  Neurological examination of the radial, median, and ulnar nerves in the hand were normal.  There was no muscle atrophy present.  The examiner noted the January 2005 x-ray findings and noted that the Veteran was able to dress and do most self-care activities with the right arm, however, there was a definitive disability in the non-dominant left arm due to range of motion weakness and joint instability.  The examiner diagnosed a chronic dislocated left shoulder with a joint capsule defect, internal rotator weakness or absence, and degenerative joint disease of the left shoulder.  

In June 2005, the Veteran underwent an open left shoulder Bankart repair without complication.  A July 2005 post-operative follow-up note showed range of motion of the left shoulder was 20 degrees upon external rotation, 80 degrees upon internal rotation, 7 degrees upon forward flexion and abduction, and there was a positive lift off from supraspinatus posteriorally.  The radial, ulnar, median, musculocutaneous and axillary nerves, and motor and sensory functions were intact.  

In December 2005, an x-ray of the left shoulder was significant for low-lying acromion at the distal clavicle and there was some lucencies in the glenoid fossa region.  There were no acute fractures or focal trabecular abnormalities otherwise demonstrated.  Alignment appeared intact.  

In January 2006, a statement was received from V.G., the Veteran's roommate.  V.G. stated that the Veteran frequently awoke during the night groaning from rolling onto his left shoulder.  He further stated that the Veteran would experience such pain in the left shoulder that he would have to stop and rest until the pain passed.  In addition, a statement from the Veteran indicated that he awoke 1-3 times per night due to left shoulder pain from rolling onto his left side.  He further reported left shoulder pain upon reaching across his body and when tucking in his shirt.  He stated that he was told by an orthopedic specialist in Seattle that he would be in need of a left shoulder replacement in the future.  

In February 2006, a rehabilitation evaluation note showed that range of motion of the left shoulder was within normal limits, however, there was some anterior and inferior instability.  Tenderness was also present over the bicep tendon, along the medial border of the scapula, and at the acromioclavicular joint. 

In December 2009, the Veteran was afforded an additional VA examination.  The Veteran stated that following his June 2005 left shoulder surgery, the left shoulder joint felt more stable, however, it was not fixed by the surgery.  He reported experiencing intermitted left shoulder pain that he stated had become progressively worse that he rated as a 10 on a scale of 1 to 10, with 10 at worst.  He stated that the pain was aggravated by any movement of the left shoulder and alleviated with rest and ibuprofen.  The Veteran was able to shower, drive, comb his hair, and lift up to 20 pounds.  Symptoms of the left shoulder included pain, instability, giving way, stiffness, weakness, decreased speed of joint motion, severe flare-ups of joint disease, tenderness, recurrent shoulder dislocations, and guarding of movement at the shoulder level.  There was no inflammatory arthritis.  Range of motion of the left shoulder was 60 degrees upon flexion, 30 degrees upon abduction, 60 degrees upon internal rotation, and 45 degrees upon external rotation with objective evidence of pain with active motion and following repetitive motion.  There was no additional limitation of motion after three repetitions of range of motion and there was no ankylosis.  It was noted that the Veteran had been unemployed for the last two to five years, and the Veteran attributed this to his left shoulder disability.  The examiner diagnosed degenerative joint disease of the left shoulder status post Bankart Procedure for recurrent left shoulder dislocation.  

In May 2010, a VA treatment note shows that the Veteran reported occasional shoulder pain.  Left shoulder arthralgia was noted, however, upon examination there was no limitation of motion of the left shoulder.  

In April 2011, the Veteran and his representative testified at a Travel Board hearing.  On that occasion, the Veteran's representative stated that given the length of time since the December 2009 VA examination, and in light of a conversation about the Veteran's current left shoulder symptomatology, the Veteran's range of motion may be limited to the extent that the Veteran is entitled to a 30 percent rating.  Accordingly, the Veteran's representative requested that the Veteran be afforded a new VA examination.  In regards to his left shoulder symptomatology, the Veteran testified that he has trouble tucking his shirt in the back due to extreme debilitating pain in the left shoulder.  He stated that the pain feels as though the bones are rubbing together and it takes approximately 2 to 3 minutes for the pain to subside.  The Veteran stated that he takes ibuprofen and acetaminophen for pain.  Occupationally, the Veteran stated that he was a general laborer and he has to use his right shoulder to compensate for his left shoulder which he stated was dangerous much of the time.  He stated that when his arm is in a certain position, despite the 2005 Bankart Repair surgery, he continues to experience pain and weakness in his left shoulder.  Following that operation, the Veteran stated that while there was improvement in the stability of the left shoulder, he was told that the joint was permanently worn down due to a reported 20 year history of dislocations.  The Veteran stated that while he no longer experiences dislocations of the left shoulder, it remains extremely sensitive to what positions he places his arm in which consequently limits the tasks that he is able to perform.  The Veteran voiced his concern about employment prospects as a general laborer due to his left shoulder disability, however, he reported current employment as a flagger on road construction projects.  

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the Veteran's left shoulder disability with degenerative changes, status post Bankart Repair, is properly evaluated as 20 percent disabling.  

The objective findings noted above do not justify assignment of the next-higher 30 percent rating under Diagnostic Code 5201.  Such a rating would require limitation of motion of the arm to 25 degrees from the side.  Such a severe limitation is not noted on any examination report or treatment record.  In evaluating musculoskeletal disabilities, the Board must also consider additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination. See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the veteran's complaints of pain raised upon VA examination, in the treatment records, and at the Veteran's  hearing before the undersigned. However, even when considering the complaints and findings of pain and limited motion as discussed above, the Board finds that the veteran's disability picture still does not most nearly approximate the criteria for the next-higher 30 percent evaluation under Diagnostic Code 5201.

In regards to the currently assigned 20 percent evaluation for limitation of motion, the Board acknowledges the representative's contentions that a new VA examination is necessary in light of the reported worsening of the Veteran's left shoulder symptomatology.  However, the Veteran and his representative have not asserted, nor does the objective medical evidence reflect, that range of motion of the left arm and shoulder is limited to 25 degrees from the Veteran's side.  Indeed, as of May 2010, VA treatment records show no limitation of motion of the left shoulder.  

The Board has noted that the Veteran has been shown on x-ray examination to have degenerative joint disease in the left shoulder.  Where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X-ray confirmation of the affected joint will warrant a 10 percent disability rating under Diagnostic Code 5003.  Also, under Diagnostic Code 5003, a 10 percent disability rating may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The non-dominant shoulder is considered a minor joint.  Here, the Veteran has already been granted a 20 percent disability rating for his left shoulder under a diagnostic code predicated upon limitation of motion (Diagnostic Code 5201).  As the Veteran is already in receipt of a 20 percent disability rating under a diagnostic code predicated upon limitation of motion, he is not entitled to a separate 10 percent rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 
Note 1.  

Moreover, the Board finds that the Veteran is not entitled to an rating in excess of 20 percent for his left shoulder disability under Diagnostic Codes 5200 or 5202 as the objective medical evidence does not show ankylosis of scapulohumeral articulation or fibrous union of the humerus.  The Board also notes that separate ratings are not available under Diagnostic Codes 5201 and either 5202 as they both contemplate limitation of motion (described as guarding in DC 5202), and separate ratings would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his claimed left shoulder disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that with respect to the Rating Schedule, where the criteria set forth require medical expertise, which neither the Veteran nor his representative have been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA treatment and examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of that assigned for his left shoulder disability.

The Board has also considered whether the Veteran's service-connected left shoulder disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that a referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's left shoulder disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, appropriate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted with respect to the claimed left shoulder disability.

The Board acknowledges the recent judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  However, in the instant case the Veteran has reported that he was working as a flagger on highway construction.  Clearly, substantial employment is not consistent with a total disability rating based on unemployability.  Although he previously reported during the VA examination in December 2009 that he had been unemployed for several years due to the shoulder, the Board notes that evidence in the claims file reflects that he was incarcerated at the time of that examination and for extensive periods of time preceding and after that examination (from November 2007 to May 3, 2010, as well as additional periods of incarceration reported in VA treatment records and an SSA prisoner computer match form dated in 2006).  Under such circumstances, the Board finds that a claim for TDIU is not raised.  

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against finding that the Veteran's left shoulder disability warrants a rating higher than assigned by this decision and entitlement to a rating in excess of 20 percent for the claimed disability is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An increased rating for chronic dislocation of the left shoulder, with degenerative changes, status post left Bankart repair, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


